EXHIBIT 10.36




 
CULP, INC.
DEFERRED COMPENSATION PLAN FOR CERTAIN SELECTED KEY EMPLOYEES




Section 1 - Purpose


Effective May 1, 2002, Culp, Inc. (the “Company”) adopted the Culp, Inc.
Deferred Compensation Plan for Certain Selected Key Employees (the
“Plan”).  Effective July 1, 2009, the Company desires to amend and restate the
Plan.  The Company, in consideration for future services to be performed by
Participants, hereby sponsors this Plan for the purpose of providing deferred
compensation for its Participants.  It is intended that the Plan constitute an
unfunded arrangement maintained exclusively for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (AERISA@), as amended.




Section 2 - Definitions and Other Provisions


Account - A separate account maintained by the Company, on its books and
records, for each separate Participant in the Plan.  At the time set forth
herein, on the Company’s books and records, each separate Participant’s Account
shall be credited with all of the following amounts: (i) the principal amount of
a Participant’s Bonus Deferral under the Plan; (ii) the principal amount of a
Participant’s Salary Deferral under the Plan; (iii) the principal amount of
Nonelective Contributions under the Plan; and (iv) Interest, as defined below,
on the entire amount credited to a Participant’s Account, under the Plan.


Beneficiary - On a form that may be obtained from the Company, a Participant may
designate one or more persons (including an estate or a trust) as a Beneficiary
to receive a distribution in the event of the Participant’s death.  If no
Beneficiary is designated, or, if the designated Beneficiary is not alive at the
time of the Participant’s death, the Participant’s benefits, payable under the
Plan, will be paid to the Participant’s estate.


Bonus - Remuneration paid from the Company to a Participant, which is not part
of a Participant’s Salary.


Bonus Deferral - Any Bonus deferred under the Plan, pursuant to a Participant’s
Bonus Deferral Election.


Bonus Deferral Election - A Participant’s written election to defer the receipt
of a stipulated amount of Bonus, that may be earned by the Participant during
the succeeding calendar year.
 
1

--------------------------------------------------------------------------------



 
Company - Culp, Inc. a North Carolina corporation, or its successor.


Compensation - The total remuneration paid from the Company to a Participant
during any Plan Year, including Salary and Bonus.


Deferred Compensation Committee - The group of individuals that administer the
Plan, consisting of the following officers of the Company: (i) President and
Chief Executive Officer; (ii) the Chief Financial Officer; and (iii) the Vice
President, Human Resources.  Any member of the Deferred Compensation Committee
may also be a Participant in the Plan.  The Deferred Compensation Committee
shall have the power to construe and interpret the provisions of the Plan, and
such other discretionary power as provided in the Plan, or as may be needed to
administer the Plan.


Effective Date - The effective Date of the Plan was May 1, 2002.  The effective
date of the amendment and restatement of the Plan is July 1, 2009.


Interest -  An amount, determined each calendar quarter, and then credited to
each Participant's Account on the Company’s books and records, at a rate
determined by the Company’s Compensation Committee of the Company’s Board of
Directors, in their sole and absolute discretion, from time-to-time.  Currently,
the amount of such interest is the same as the interest rate on a thirty year
Treasury note plus two and one-half percent (22%).


Nonelective Contribution  - Any contribution made by the Company under the Plan
on behalf of any Participant, which is not part of such Participant’s Bonus
Deferral or Salary Deferral.


Participant - An employee of the Company, that is considered to be a highly
compensated employee, or within a select group of management, for purposes of
ERISA, who is designated by the Committee as eligible to participate in the
Plan, and who is actually participating in the Plan.


Plan -  This the Culp, Inc. Deferred Compensation Plan For Certain Selected Key
Employees.


Plan Year - The Plan Year shall begin on January 1 and end on December 31.


Salary - All remuneration, including commissions, paid from the Company to a
Participant during any Plan Year, except for any Bonus.


Salary Deferral - Any Salary deferred under the Plan, pursuant to a
Participant’s Salary Deferral Election.


Salary Deferral Election - The Participant’s written election to forego the
receipt of a stipulated amount of Salary to be earned by the Participant during
the succeeding Plan Year.




2

--------------------------------------------------------------------------------




 
Section 3 - Deferral Elections


Prior to the beginning of any Plan Year, a Participant may execute and deliver
to the Committee a Salary Deferral Election, under which the Participant may
elect to defer a stipulated amount of Salary, which would otherwise be earned by
the Participant during the succeeding Plan Year.  The amount of Salary that a
Participant may elect to defer under the Plan, in any Plan Year, may not exceed
seventy-five percent (75%) of the Salary otherwise payable to a Participant.


Prior to the beginning of any Plan Year, a Participant may execute and deliver
to the Committee a Bonus Deferral Election by which the Participant may elect to
defer a stipulated amount of Bonus, which could otherwise be earned by the
Participant during the succeeding Plan Year.  The amount of Bonus that a
Participant may defer under the Plan, any year, may not exceed seventy-five
percent (75%) of any Bonus otherwise payable to a Participant.


Any Bonus Deferral Election and/or Salary Deferral Election will continue until
suspended or modified, in writing, and delivered by the Participant to the
Deferred Compensation Committee, which new Bonus Deferral Election and/or Salary
Deferral Election shall apply only to Salary and/or any Bonus otherwise payable
to the Participant after the end of the Plan Year in which such Bonus Deferral
Election and/or Salary Deferral Election is delivered to the Committee.




Section 4 - Nonelective Contributions


Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, on the first (1st) day of July of each year, until Franklin N.
Saxon’s (Saxon) employment with the Company terminates, the Compensation
Committee of the Company’s Board of Directors will compute an amount equal to
fifteen percent (15%) of Saxon’s annual Salary, then in effect; and, one-twelfth
of the amount so computed will credited to Saxon’s Account under the Plan, on
behalf of Saxon, after the end of each successive fiscal month during which
Saxon earned it.


Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, on the first (1st) day of July of each year, until Robert G. Culp,
IV's (“Culp, IV”) employment with the Company terminates, the Compensation
Committee of the Company's Board of Directors will compute an amount equal to
seven and one-half percent (72%) of Culp, IV’s annual Salary, then in effect;
and, one-twelfth of the amount so computed, will be credited to Culp IV's
Account under the Plan, on behalf of Culp, IV, after the end each successive
fiscal month during which Culp IV earned it.


Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, on the first (1st) day of July of each year, until Kenneth R.
Bowling's (“Bowling”) employment with the Company terminates, the Compensation
Committee of the Company’s Board of Directors will compute an amount equal to
seven and one-half percent (72%) of Bowling's annual Salary, then in effect;
and, one-twelfth of the amount so computed, will be allocated to Bowling’s
Account under the Plan, on behalf of Bowling, after the end of each successive
fiscal month during which Bowling earned it.


Any FICA taxes payable by Saxon, Culp, IV, and/or Bowling, attributable to the
Company's Nonelective Contribution, shall be paid by the Company, at the time(s)
any FICA taxes become payable.


3

--------------------------------------------------------------------------------




Section 5 - Distribution


Subject to the last paragraph of this Section 5, if a Participant’s employment
with the Company terminates, for any reason other than death, the entire amount
then credit to the Participant’s Account shall be paid from the Company to the
Participant, in a lump sum payment, within thirty (30) days after the
Participant's employment with the Company terminates.


If a participant’s employment with the Company terminates because of the
Participant’s death, the entire amount then credit to the Participant’s Account
shall be paid from the Company to the Participant’s Beneficiary, in a lump sum
payment, within thirty (30) days after the Participant’s death.


Upon request by a Participant, the Committee, in its sole and absolute
discretion, may grant an early distribution to a Participant, of all or any
portion of the amount credited to the Participant’s Account, but, only if the
Committee determines that a financial hardship exists involving unexpected,
unforeseeable, emergency medical expenses that are caused by an event beyond the
control of the Participant.  To qualify for this distribution, the medical
expense cannot readily be met from other funds reasonably available to the
Participant, and, if the distribution is not permitted, the Participant will
incur a severe financial hardship.  Any distribution for such medical hardship
will be limited to the amount needed to meet such medical expense.  Any
Participant, who is a member of the Committee, shall not participate in any
decision that affects whether or not such Participant shall receive a
distribution under the terms of this paragraph.


Notwithstanding anything herein to the contrary, upon the separation from
service for any reason, other than death, of any Participant in the Plan who
either: (i) owns more than five percent (5%) of the outstanding stock of the
Company; (ii) owns more than one percent (1%) of the outstanding stock of the
Company and earns One Hundred and Fifty Thousand ($150,000) or more per year; or
(iii) is an officer of the Company earning more than One Hundred and Thirty
Thousand (as indexed for cost-of-living adjustments) per year, shall not be made
until six (6) months after such Participant separates from service.
 
4

--------------------------------------------------------------------------------


 
Section 6 - Participant’s Rights Unsecured


Participants are general unsecured creditors of the Company; and, the Plan
constitutes a mere promise by the Company to make benefit payments in the
future.  It is the intention of the parties that this arrangement be unfunded
for tax purposes and for purposes of Title I of ERISA.




Section 7 - Amendment and Termination


Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, the Deferred Compensation Committee may, at any time amend the
Plan.  The Compensation Committee of the Company’s Board of Directors may, at
any time, terminate the Plan.  No amendment, modification, or termination of all
of any portion of this Plan shall, without the consent of the Participant,
adversely affect such Participant under this Plan with respect to the then
current balance of the amount credited to the Participant’s Account.


In the event of the termination of the Plan, distributions, due to the
termination of the Plan, may be made no earlier than twelve (12) months after
all action necessary, to make the termination of the Plan effective, has been
completed; and, all amounts, then credited to each Participant’s Account, shall
be distributed no earlier than twenty-four (24) months after the date of the
termination of the Plan.




Section 8 - Nonassignability


A Participant’s rights to benefit payments under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s Beneficiary.




Section 9 - Governing Law


This Plan shall be governed by and construed in accordance with the laws of the
State of North Carolina.


5

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, this Plan has been amended and restated, by duly authorized
action, as of the 22nd day of June, 2009.
 

 
DEFERRED COMPENSATION COMMITTEE
         
/s/ Franklin N. Saxon, President and Chief Executive Officer
         
/s/ Kenneth R. Bowling, Secretary and Chief Financial Officer
         
/s/ Teresa A. Huffman, Vice President, Human Resources
 

 
6